Citation Nr: 0011211	
Decision Date: 04/27/00    Archive Date: 05/04/00

DOCKET NO.  97-12 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim for service connection for a 
fungal skin disorder of the hands, feet, and neck, to include 
as due to herbicide exposure in Vietnam.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1961 to November 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1997 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania, which denied entitlement to 
service connection for a fungal skin disorder of the hands, 
feet, and neck, claimed as due to Agent Orange exposure.  

In June 1999, the Board remanded this case to the RO for 
further action, to include a readjudication of the veteran's 
claim on the basis of whether new and material evidence had 
been submitted to reopen a previously denied claim and the 
issuance of a Supplemental Statement of the Case containing 
the relevant laws and regulations.  In its remand, the Board 
noted that, while a prior April 1985 rating decision denying 
service connection for the claimed disability was not a final 
decision because of the effect of a subsequent federal court 
ruling, described below, a subsequent April 1994 rating 
decision was final.  The action requested by the Board in the 
June 1999 remand has been accomplished, and the case has 
since been returned to the Board.  

In his Substantive Appeal, received by the RO in April 1997, 
the veteran requested a hearing before an RO hearing officer.  
RO hearings were scheduled for May and June of 1997.  
However, the veteran canceled both hearings, and, in a June 
1997 letter, his representative indicated that a hearing was 
no longer sought.


FINDINGS OF FACT

1.  The veteran's claim for service connection for a skin 
disorder, to include as due to herbicide exposure in Vietnam, 
was initially denied by the RO in April 1985 and then 
subsequently in April 1994; the veteran was notified of the 
adverse April 1994 rating decision in a May 1994 letter but 
did not respond to this notification within one year of its 
issuance.

2.  Evidence submitted since the April 1994 rating decision 
is either cumulative or redundant of evidence submitted prior 
to the rating decision, and such evidence, by itself or in 
connection with evidence previously assembled, is not so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.


CONCLUSIONS OF LAW

1.  The April 1994 rating decision is a final decision.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(1999).

2.  Evidence received since the April 1994 rating decision is 
not new and material and, as such, does not provide a basis 
to reopen the veteran's previously denied claim for service 
connection for a fungal skin disorder of the hands, feet, and 
neck, to include as due to herbicide exposure in Vietnam.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under VA laws and regulations, service connection may be 
granted for a disability incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. § 3.303 (1999).  However, a claim for service 
connection for which a prior final decision has been issued 
by an RO or by the Board may not thereafter be reopened and 
allowed, and a claim based on the same factual basis also may 
not be considered.  38 U.S.C.A. §§ 7104, 7105(c) (West 1991 & 
Supp. 1998); see also 38 C.F.R. §§ 20.302, 20.1103 (1999).  
The exception to this rule is set forth in 38 U.S.C.A. § 5108 
(West 1991), which states, in pertinent part, that "[i]f new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary [of the 
Department of Veterans Affairs] shall reopen the claim and 
review the former disposition of the claim."  See Thompson 
v. Derwinski, 1 Vet. App. 251, 253 (1991).

38 C.F.R. § 3.156(a) (1999) indicates that "new and material 
evidence" means evidence not previously submitted to agency 
decisionmakers which bears "directly and substantially" 
upon the specific matter under consideration.  Such evidence 
must be neither cumulative nor redundant, and, by itself or 
in connection with evidence previously assembled, such 
evidence must be "so significant that it must be considered 
in order to fairly decide the merits of the claim."  These 
standards have been reaffirmed by the United States Court of 
Appeals for the Federal Circuit.  See generally Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board observes that the RO initially denied service 
connection for a skin disorder as secondary to exposure to 
Agent Orange in an April 1985 rating decision on the basis 
that there was no evidence that the veteran's current skin 
disorder was incurred in or aggravated by his period of 
military service or due to exposure to Agent Orange.  In this 
regard, the Board observes that, in Nehmer v. United States 
Veteran Administration, 712 F. Supp. 1404 (N.D. Cal., May 2, 
1989), a United States District Court voided all benefit 
denials under 38 C.F.R. § 3.311a, the "dioxin" (Agent 
Orange) regulation, which was promulgated under the Veterans' 
Dioxin and Radiation Exposure Compensation Standards Act, 
Public Law No. 98-542 (1984) and codified in pertinent part 
in 38 U.S.C.A. § 1154(a) (West 1991).  As such, as noted in 
the Board's June 1999 remand, this decision is not a final 
decision within the meaning of 38 U.S.C.A. § 7105(c) (West 
1991).

However, in a subsequent rating decision issued in April 
1994, the RO continued the denial of the veteran's claim for 
service connection for a skin condition as secondary to Agent 
Orange exposure on the basis that his currently diagnosed 
skin condition was not one of the disabilities for which 
service connection may be granted under the current 
legislative provisions for Agent Orange exposure.  The 
veteran was notified of this decision in May 1994 but did not 
respond to this notification within one year of its issuance.  
As such, the Board finds this rating decision to be a final 
decision under the laws and regulations of the VA.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 20.200, 20.202 
(1999).  Therefore, the evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the April 1994 rating decision, the last final denial 
of the claim. 

The evidence received subsequent to the April 1994 rating 
decision includes the following: (a) the veteran's claim, 
received in September 1996; (b) the report of an October 1996 
VA skin examination; (c) the veteran's DA Form 20, a service 
record, received in November 1996; and (d) several lay 
submissions, including the veteran's February 1997 Notice of 
Disagreement and his Substantive Appeal, received by the RO 
in April 1997. 

In considering this evidence, the Board would point out that 
service connection due  to exposure to an herbicide agent may 
be granted on a presumptive basis for certain diseases listed 
in 38 C.F.R. § 3.309(e) (1999).  For example, service 
connection may be granted for an acneform disease consistent 
with chloracne, or porphyria cutanea tarda, if such a disease 
is manifested to a degree of 10 percent or more within a year 
after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (1999).  The Secretary of Veterans Affairs 
(Secretary) has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See 59 Fed. Reg. 341-46 (1994); see also 61 Fed. 
Reg. 41,422-41,449 (1996).  Nonetheless, even if a veteran 
has not been diagnosed with a disease listed in 38 C.F.R. 
§ 3.309(e) (1999), he or she is not precluded from 
establishing service connection by proof of direct causation.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994)

The Board has reviewed the veteran's claims file and observes 
that the report of the October 1996 VA skin examination 
contains the diagnosis of onychomycosis, with tinea pedis and 
tinea manulum.  However, these disorders are not among the 
diseases listed in 38 C.F.R. § 3.309(e) (1999), for which a 
etiological relationship with herbicide exposure has been 
determined by the VA, and the examiner did not otherwise 
suggest a causal relationship between a diagnosed skin 
disorder and service.  See Combee, supra.  While an onset 
date of 1965 for this disorder was noted in the section of 
the report describing the veteran's reported medical history, 
the examiner did not provide any supporting commentary to 
that effect.  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (evidence which is simply information recorded by a 
medical examiner and unenhanced by any additional medical 
commentary from that examiner does not constitute competent 
medical evidence).  Therefore, this report, while new to the 
record, is essentially redundant of evidence of record prior 
to April 1994 and not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.

Also, the Board has reviewed the veteran's DA Form 20.  This 
document, while not previously of record, contains no 
information whatsoever regarding the nature, extent, or 
etiology of his claimed disability and, thus, is not so 
significant that it must be considered in order to fairly 
decide the merits of his claim.

The remaining evidence of record consists of lay submissions, 
in which the veteran has alleged a causal relationship 
between reported Agent Orange exposure during service and his 
current skin disability.  However, the veteran has not been 
shown to possess the requisite medical knowledge and 
expertise needed to provide a competent opinion regarding 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993). 

Overall, while the claims file contains evidence that was not 
of record at the time of the April 1994 rating decision, this 
evidence is either cumulative or redundant of evidence 
submitted prior to the April 1994 rating decision, and such 
evidence, by itself or in connection with evidence previously 
assembled, is not so significant that it must be considered 
in order to fairly decide the merits of the veteran's claim.  
The Board thus finds that this evidence is not "new" and 
"material" in view of the standards set forth in 38 C.F.R. 
§ 3.156(a) (1999) and reaffirmed in Hodge.  Accordingly, the 
veteran's claim for service connection for a fungal skin 
disorder of the hands, feet, and neck, to include as due to 
herbicide exposure in Vietnam, is not reopened.

In reaching this conclusion, the Board would point out that 
it is unaware of any additional relevant evidence not 
included with the claims file that could serve to reopen the 
veteran's claim.  Specifically, the Board is not aware of the 
existence of any additional and pertinent VA treatment 
records that must be obtained under Bell v. Derwinski, 2 Vet. 
App. 611, 613 (1992).  As such, there is no further duty on 
the part of the VA under 38 U.S.C.A. § 5103(a) (West 1991) to 
notify the veteran of the evidence required to complete his 
application.  See McKnight v. Gober, 131 F.3d 1483, 1484-85 
(Fed. Cir. 1997).


ORDER

In the absence of new and material evidence submitted to 
reopen a previously denied claim for service connection for a 
fungal skin disorder of the hands, feet, and neck, to include 
as due to herbicide exposure in Vietnam, the appeal is 
denied.



		
	STEVEN L. COHN
	Member, Board of Veterans' Appeals

 

